IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00174-CR

WYLIE KAY CURL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 10097


                           MEMORANDUM OPINION


       Wylie Kay Curl attempts to appeal his conviction for continuous sexual abuse of a

child. The sentence was imposed on October 11, 2018, and Curl filed his notice of appeal

on May 22, 2019. Curl’s notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(1).

       Notwithstanding that we are dismissing this appeal, Curl may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information
or documents. See TEX. R. APP. P. 49.1. Moreover, if Curl desires to have the opinion and

judgment of this Court reviewed by filing a petition for discretionary review, that petition

must be filed in the Court of Criminal Appeals within 30 days after either the day this

Court’s judgment is rendered or the day the last timely motion for rehearing is overruled

by this Court. See TEX. R. APP. P. 68.2 (a).

        For the reasons stated, this appeal is dismissed.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 29, 2019
Do not publish
[CRPM]




Curl v. State                                                                         Page 2